PER CURIAM.
In his judgment and order denying plaintiff reimbursement for compensation benefits paid its employee, the trial judge made clear that he was reserving for trial the defendant’s counterclaim for reimbursement of the sum it had paid in settlement of the employee’s claim against it for negligent injury. But he made no finding that “there is no just reason for delay” or direction for the entry of judgment, as required by Fed. Rules Civ.Proc. rule 54(b), to provide an appealable judgment. Apparently he concluded that a full trial was desirable before a final judgment should be entered. Accordingly the appeal must be dismissed for lack of an appealable judgment.